Citation Nr: 0114837	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-08 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

Entitlement to service connection for a back disability.

Entitlement to service connection for dermatofibrosarcoma.

Entitlement to a higher rating for maxillary sinusitis, 
initially assigned a zero percent evaluation, effective from 
September 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968, 
from May 1970 to November 1973, and from December 1990 to 
March 1991.  He served in Vietnam from July 1971 to May 1972 
and he had other service in the U.S. Army Reserve.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1999 RO rating decision that denied the 
veteran's claim for service connection for a back disorder as 
not well grounded, denied service connection for 
dermatofibrosarcoma on the merits, and granted service 
connection for maxillary sinusitis and assigned a 
zero percent evaluation for this condition, effective from 
September 1997.  The issue of service connection for a back 
disorder will be addressed in the remand section of this 
decision.


FINDINGS OF FACT

1.  Dermatofibrosarcoma was not present in service or 
demonstrated after service.

2.  The maxillary sinusitis is manifested primarily by X-ray 
findings and rhinitis; periods of incapacitation due to 
sinusitis or 50 percent or more obstruction of a nasal 
passage is not found.


CONCLUSIONS OF LAW

1.  Dermatofibrosarcoma was not incurred in or aggravated by 
active service, nor may dermatofibrosarcoma be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

2.  The criteria for a compensable evaluation for maxillary 
sinusitis with rhinitis at any time since September 1997 are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.97, Codes 6513, 6514, 6522 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for service connection for 
dermatofibrosarcoma and for a higher rating for maxillary 
sinusitis.  There is no identified evidence not accounted for 
and an examination has been performed with regard to these 
claims.  The veteran and his representative have been 
provided with a statement of the case that discusses the 
pertinent evidence, and the laws and regulations related to 
these claim, that essentially notifies the veteran of the 
evidence needed to prevail on the claims.  The veteran and 
his representative have also argued the merits of the claim 
for service connection for a back disorder on the merits.  
Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove these claims and that there is no 
prejudice to him by appellate consideration of these claims 
at this time without a prior remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of the claims as required by the VCAA or for 
initial adjudication of the issue of service connection for 
dermatofibrosarcoma on the merits.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  


I.  Service Connection for Dermatofibrosarcoma

The veteran had active service from April 1966 to April 1968, 
from May 1970 to November 1973, and from December 1990 to 
March 1991.  He served in Vietnam from July 1971 to May 1972 
and he had other service in the U.S. Army Reserve.


In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 2000) 
and 38 C.F.R. § 3.307(a)(6) (2000) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) 
(2000) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma, including 
dermatofibrosarcoma protuberans.  38 C.F.R. § 3.309(e) 
(2000).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne, PCT, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within one year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 U.S.C.A. §§ 1113, 
1116 (West 1991 & Supp. 2000); 38 C.F.R. § 3.307(a)(6)(ii).  

Service department and service medical records are negative 
for dermatofibrosarcoma and the post-service medical records 
do not show the presence of this malignant disease.  The 
veteran underwent VA medical examinations in November and 
December 1998, and reported that he never had a soft tissue 
sarcoma or dermatofibrosarcoma.  At a VA skin examination in 
December 1998 he was found to have seborrheic dermatitis 
(severe) and seborrheic keratosis.

The veteran asserts that he has a soft tissue sarcoma, 
dermatofibrosarcoma, due to exposure to agent orange in 
Vietnam.  While the record shows that he had service in 
Vietnam, and therefore, may have been exposed to agent 
orange, the evidence does not demonstrate the presence of 
dermatofibrosarcoma in service or after service.  Since the 
evidence does not demonstrate the presence of the claimed 
disability, service connection cannot be granted for such a 
disability based on incurrence in or aggravation by service 
or on a presumptive basis under the above-noted legal and 
regulatory criteria.  Hence, the evidence is against the 
claim for service connection for dermatofibrosarcoma, and the 
claim is denied.

II.  Entitlement to a Higher Rating for Maxillary Sinusitis, 
Evaluated as Zero Percent, Effective from September 1997

VA, service department, and private medical records show that 
the veteran was treated and evaluated for various conditions 
in the 1990's.  The more salient medical reports with regard 
to the claim for a higher rating for maxillary sinusitis are 
discussed in the following paragraph.

The veteran underwent examination of his nose, sinuses, 
larynx, and pharynx at a VA medical facility in November and 
December 1998.  On examination in November 1998, he 
complained of continuous frontal headaches, as well as nasal 
obstruction, that required medications for relief.  He 
reported using Afrin and other similar medications.  It was 
noted that there were no periods of incapacitation due to 
these problems.  The septum was in the midline with normal 
mucosa and turbinates.  X-rays of the paranasal sinuses in 
December 1998 revealed complete opacification of the right 
maxillary sinus and dense thickening of the left maxillary 
sinus.  These findings were on the basis of bilateral acute 
maxillary sinusitis.  The other paranasal cavities were well 
aerated.  The nasal septum was at midline.  The nasal 
turbinates were bilaterally engorged.  The impressions were 
bilateral maxillary sinusitis and rhinitis.  The diagnoses 
were normal nasal examination and bilateral maxillary 
sinusitis by X-rays.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

A noncompensable evaluation is warranted for chronic 
maxillary sinusitis with only X-ray manifestations.  A 
10 percent rating requires one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
38 C.F.R. § 4.97, Codes 6513 and 6514.

The evidence also indicates that the veteran has rhinitis 
associated with his maxillary sinusitis.  Allergic or 
vasomotor rhinitis warrants a 10 percent evaluation when 
there are no polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A 30 percent rating is warranted 
for rhinitis with polyps.  38 C.F.R. § 4.97, Code 6522.

The report of the veteran's VA X-rays of the paranasal 
sinuses in December 1998 reveals complete opacification of 
the right maxillary sinus and dense thickening of the left 
maxillary sinus, and rhinitis.  On physical examination of 
the sinuses and nose at the 1998 examinations, the veteran 
complained of continuous frontal headaches and nasal 
obstruction, but there was no obstruction of a nasal passage 
or periods of incapacitation noted due to episodes of 
maxillary sinusitis.  Since there is no evidence of 
50 percent or more obstruction of a nasal passage or periods 
of incapacitation due to episodes of sinusitis, the evidence 
does not warrant the assignment of a compensable rating for 
the maxillary sinusitis with rhinitis under diagnostic codes 
6514 or 6522.  The preponderance of the evidence is against 
the claim for a higher rating for this condition, and the 
claim is denied.

The evidence does not show manifestations of the maxillary 
sinusitis with rhinitis warranting a higher rating for this 
condition for a specific period or a "staged rating" at any 
time since the effective date of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Since the preponderance of the evidence is against the claims 
for service connection for dermatofibrosarcoma and for a 
higher rating for maxillary sinusitis with rhinitis, the 
benefit of the doubt doctrine is not for application with 
regard to these matters.  VCAA, Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified as amended at 38 C.F.R. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for dermatofibrosarcoma is denied.

A higher rating for maxillary sinusitis with rhinitis, rated 
as zero percent disabling, effective from September 1997, is 
denied.


REMAND

The RO denied the claim for service connection for a back 
disorder as not well grounded.  The VCAA eliminated the 
concept of a well-grounded claim and, as noted above, 
redefined VA's duty to assist a veteran in the development of 
a claim.  In this case, there is additional VA duty to assist 
the veteran in the development of his claim for service 
connection for a back disability.

The RO should advise the veteran of the evidence needed to 
successfully prove his claim for service connection for a 
back disability.  The RO should also assist him in obtaining 
any relevant evidence.

Service medical records show that the veteran was seen for 
low back problems.  At a VA medical examination in December 
1998, he was found to have L4-L5 herniated nucleus pulposus, 
posterior, chronic, with foraminal narrowing and acquired 
spinal canal stenosis; bilateral L5 radiculopathy; and lumbar 
paravertebral myositis.  Where there is a reasonable 
possibility that a current condition is related to or is the 
residual of a condition experienced in service, VA should 
seek a medical opinion as to whether the veteran's current 
conditions are in any way related to the condition 
experienced in service.  VCAA; Horowitz v. Brown, 5 Vet. App. 
217 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for back problems since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The report of the veteran's VA 
medical examination in December 1998 
should be returned to the examiner or 
appropriate substitute for the 
preparation of an addendum to the report 
of this examination.  The examiner or 
substitute should give fully reasoned 
opinions as to the etiology of the 
veteran's current low back disorders, 
including whether it is at least as 
likely as not that the current low back 
disorders are related to the low back 
condition treated in service.  The 
examiner or substitute should support the 
opinions by discussing medical principles 
as applied to the medical evidence in the 
veteran's case.  In order to assist the 
examiner or substitute in providing the 
requested information, the claims folder 
must be made available to him or her and 
reviewed prior to the preparation of the 
addendum.  If the required information 
cannot be provided without examination of 
the veteran, he should be scheduled for 
such examination.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should review the claim for 
service connection for a back disability 
on the merits.  If action remains adverse 
to the veteran, an appropriate 
supplemental statement of the case should 
be sent to the him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals



 



